         Case 18-40887-JMM                      Doc 39                Filed 11/19/18 Entered 11/19/18 09:30:48                                     Desc Main
                                                                     Document      Page 1 of 7

  Fill in this information to identify your case:


     United States Bankruptcy Court for the:

     District of Idaho

  Case number       (If known)                                       Chapter you are filing under:
                                                                     ❑   Chapter 7
                                                                     ❑   Chapter 11


                                                                     a   Chapter 12
                                                                         Chapter 13                                                          Check if this is an
                                                                                                                                             amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                           12/17

 The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
 the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
 Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
 same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married peopla are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:         Identify Yourself

                                        About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name
       Write the name that is on your
                                         Michael                                                        Cami
       government-issued picture
                                        First name                                                      First name
       identification (for example,
       your driver's license or          Richard                                                        Sue
       passport).                       Middle name                                                     Middle name

       Bring your picture                Kelley                                                         Christiansen Kelley
       identification to your meeting   Last name                                                       Last name
       with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                      Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8              First name                                                      First name
   years
       Include your married or          Middle name                                                     Middle name
       maiden names.
                                        Last name                                                       Last name



                                        First name                                                      First name


                                        Middle name                                                     Middle name


                                        Last name                                                       Last name




a.     Only the last 4 digits of
                                        xxx — xx —                   7      2         8   2             xxx — xx —                   3   8       4      0
       your Social Security
       number or federal                OR                                                              OR
       Individual Taxpayer
       Identification number            9 xx - xx -                                                     9 xx - xx -
       (ITIN)

Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                        page 1
   Case 18-40887-JMM                           Doc 39             Filed 11/19/18 Entered 11/19/18 09:30:48                                 Desc Main
                                                                 Document      Page 2 of 7


Debtor       Michael Richard                        Kelley                                          Case number   (ek,ovvn)
             First Name   Middle Name                Last Name




                                        About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                         0 I have not used any business names or EINs.                    IA I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                    Business name

    Include trade names and
    doing business as names             Business name                                                    Business name




                                        EIN                                                              EIN



                                        EIN                                                              EIN




5. Where you live                                                                                        If Debtor 2 lives at a different address:



                                        346 Ballard Rd                                                   346 Ballard Rd
                                        Number          Street                                           Number           Street




                                        Pocatello                                ID      83202           Pocatello                              ID         83202
                                        City                                     State   ZIP Code        City                                  State    ZIP Code


                                        Bannock                                                          Bannock
                                        County                                                           County


                                        If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                      any notices to this mailing address.



                                        Number          Street                                           Number           Street



                                        P.O. Box                                                         P.O. Box



                                        City                                     State   ZIP Code        City                                  State    ZIP Code




6. Why you are choosing                 Check one:                                                       Check one:
   this district to file for
                                        el Over the last 180 days before filing this petition.           id Over the last 180 days before filing this petition,
   bankruptcy
                                            I have lived in this district longer than in any                 I have lived in this district longer than in any
                                            other district.                                                  other district.

                                        ❑      I have another reason. Explain.                           ❑ I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                     page 2
        Case 18-40887-JMM                         Doc 39           Filed 11/19/18 Entered 11/19/18 09:30:48                                     Desc Main
                                                                  Document      Page 3 of 7


Debtor 1        Michael Richard                      Kelley                                         Case number   (tt known)
                First Name   Middle Name             Last Name




Part 2:       Tell the Court About Your Bankruptcy Case



7.    The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U. S.C. § 342(b) for Individuals Filing
      Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                           ❑ Chapter 7
      under
                                           ❑ Chapter 11

                                           ❑ Chapter 12

                                           G3 Chapter 13

8.    How you will pay the fee             ❑I   will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                               local court for more details about how you may pay. Typically, if you are paying the fee
                                               yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                               submitting your payment on your behalf, your attorney may pay with a credit card or check
                                               with a pre-printed address.

                                           •   I need to pay the fee in installments. If you choose this option, sign and attach the
                                               Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           ❑ I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9     Have you filed for                   ❑ No
      bankruptcy within the
                                           0 Yes.    District    Idaho                     When    10/11/2016            Case number    16-40954
      last 8 years?
                                                                                                   MM / DD / YYYY

                                                     District    Idaho                     Whe n   06/24/2016            Case number    1640561
                                                                                                   MM! DD / YYYY

                                                      District                             When                         Case number
                                                                                                   MM / DD / YYYY




io. Are any bankruptcy                     ❑ No
    cases pending or being
    filed by a spouse who is               ❑ Yes.     Debtor                                                            Relationship to you

    not filing this case with                         District                             When                        Case number, if known
    you, or by a business                                                                          MM / DD / YYYY
    partner, or by an
    affiliate?
                                                      Debtor                                                             Relationship to you

                                                      District                             When                         Case number, if known
                                                                                                   MM / DD / YYYY




11. Do you rent your                       0 No. Go to line 12.
      residence?                           ❑ Yes. Has your landlord obtained an eviction judgment against you?

                                                      ❑    No. Go to line 12.
                                                      ❑ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                        part of this bankruptcy petition.




     Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3
      Case 18-40887-JMM                             Doc 39             Filed 11/19/18 Entered 11/19/18 09:30:48                                Desc Main
                                                                      Document      Page 4 of 7


Debtor 1         Michael Richard                          Kelley                                           Case number (fk,own)
                First Name        Middle Name             Last Name




Part 3:       Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                    No. Go to Part 4.
      of any full- or part-time
      business?                                 ❑ Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                        Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                        Number         Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                          City                                                     State          ZIP Code



                                                         Check the appropriate box to describe your business:
                                                         ❑   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                         ❑   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))

                                                         ❑   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                         ❑   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                         ❑   None of the above


13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      are you a small business
      debtor?
                                                   No. I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      ❑ No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101(51D).                            the Bankruptcy Code.

                                                ❑ Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.


Part 4:       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                         No
    property that poses or is
   alleged to pose a threat                     ❑ Yes. What is the hazard?
   of imminent and
    identifiable hazard to
    public health or safety?
   Or do you own any
   property that needs
                                                          If immediate attention is needed, why is it needed?
   immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                          Where is the property?
                                                                                   Number         Street




                                                                                   City                                               State   ZIP Code



  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
         Case 18-40887-JMM                       Doc 39          Filed 11/19/18 Entered 11/19/18 09:30:48                                        Desc Main
                                                                Document      Page 5 of 7


Debtor   1     Michael Richard                       Kelley                                             Case number   (ffk,..,)
              First Name     Middle Name            Last Name




Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling


                                           About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit                   You must check one.-                                               You must check one
   counseling.
                                              I received a briefing from an approved credit                      I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                         certificate of completion.
   counseling before you file for
                                              Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
   bankruptcy. You must
                                              plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you
                                           ❑ I received a briefing from an approved credit                   ❑ I received a briefing from an approved credit
   cannot do so, you are not
                                             counseling agency within the 180 days before I                    counseling agency within the 180 days before I
   eligible to file.
                                             filed this bankruptcy petition, but I do not have a               filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                        certificate of completion.
   If you file anyway, the court
                                              Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                              you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                              plan, if any.                                                      plan, if any.
   you paid, and your creditors
   can begin collection activities         ❑ I certify that I asked for credit counseling                    ❑ I certify that I asked for credit counseling
   again.                                    services from an approved agency, but was                         services from an approved agency, but was
                                             unable to obtain those services during the 7                      unable to obtain those services during the 7
                                             days after I made my request, and exigent                         days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                     circumstances merit a 30-day temporary waiver
                                             of the requirement.                                               of the requirement

                                              To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                              required you to file this case.                                    required you to file this case.

                                              Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                      You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                              may be dismissed.                                                  may be dismissea.
                                              Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                              days.                                                              days.

                                           ❑ I am not required to receive a briefing about                    ❑ I am not required to receive a briefing about
                                             credit counseling because of:                                      credit counseling because of:

                                              ❑ Incapacity. I have a mental illness or a mental                  ❑ Incapacity.      I have a mental illness or a mental
                                                               deficiency that makes me                                             deficiency that makes me
                                                               incapable of realizing or making                                     incapable of realizing or making
                                                               rational decisions about finances.                                   rational decisions about finances.
                                              ❑ Disability.       My physical disability causes me               ❑ Disability.      My physical disability causes me
                                                                  to be unable to participate in a                                  to be unable to participate in a
                                                                  briefing in person, by phone, or                                  briefing in person, by phone, or
                                                                  through the internet, even after                                  through the internet, even after I
                                                                  reasonably tried to do so.                                        reasonably tried to do so.
                                              ❑ Active duty. I am currently on active military                   ❑ Active duty. I am currently on active military
                                                               duty in a military combat zone.                                    duty in a military combat zone.

                                              If you believe you are not required to receive a                   If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
    Case 18-40887-JMM                        Doc 39               Filed 11/19/18 Entered 11/19/18 09:30:48                                    Desc Main
                                                                 Document      Page 6 of 7


Debtor 1       Michael Richard                        Kelley                                         Case number   (d known)
              First Name   Middle Name               Last Name




Part 6:    Answer These Questions for Reporting Purposes

                                         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
   you have?
                                              ❑ No. Go to line 16b.
                                              O Yes. Go to line 17.

                                         16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.

                                              ❑ No. Go to line 16c.
                                              ❑ Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                           0 No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after           ❑ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                      administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                  ❑     No
    administrative expenses
    are paid that funds will be                   ❑ Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                0 1-49                                   ❑ 1,000-5,000                                ❑ 25,001-50,000
    you estimate that you                ❑   50-99                                ❑   5,001-10,000                             ❑ 50,001-100,000
    owe?                                 ❑ 100-199                                ❑ 10,001-25,000                              ❑ More than 100,000
                                         ❑ 200-999

19. How much do you                      ❑ $0-$50,000                             ❑   $1,000,001-$10 million                   ❑   $500,000,001-$1 billion
    estimate your assets to              ❑ $50,001-$100,000                       ❑ $10,000,001-$50 million                    ❑ $1,000,000,001-$10 billion
    be worth?                                $100,001-$500,000                    ❑ $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                         ❑ $500,001-$1 million                    ❑ $100,000,001-$500 million                  ❑ More than $50 billion

20. How much do you                      ❑ $0-$50,000                             ❑ $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
    estimate your liabilities            ❑ $50,001-$100,000                       ❑   $10,000,001-$50 million                  ❑   $1,000,000,001-$10 billion
    to be?                                   $100,001-$500,000                    ❑ $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                         ❑ $500,001-$1 million                    ❑ $100,000,001-$500 million                  ❑ More than $50 billion
Part 7:    Sign Below

                                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                  correct.

                                         If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                         of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.

                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                         I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                         with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                         18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                             /s/ Michael Kelley                                                  /s/ Cami Kelley
                                             Signature of Debtor 1                                             Signature of Debtor 2
                                                                  11/02/2018                                                    11/02/2018
                                             Executed on                                                       Executed on
                                                                 MM / DD / YYYY                                                MM / DD / YYYY



  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
     Case 18-40887-JMM                         Doc 39            Filed 11/19/18 Entered 11/19/18 09:30:48                                     Desc Main
                                                                Document      Page 7 of 7


Debtor 1      Michael Richard                       Kelley                                          Case number      (if known)
              First Name   Middle Name              Last Name




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are            to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                       available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                         x /s/ Andre Lawson                                                  Date                 11/02/2018
                                            Signature of Attorney for Debtor                                                      MM / DD / YYYY



                                             Andre Linchenko Lawson
                                             Printed name

                                             Andre Linchenko Lawson, Attorney
                                             Firm name


                                             805 N.Gate Mile
                                             Number Street




                                             Idaho Falls                                                     ID                   83401
                                             City                                                            State                ZIP Code




                                             Contact phone      (208) 709-3716                               Email address        lawsonattorney@gmail.com



                                             6419                                                            ID
                                             Bar number                                                      State




  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
